PER CURIAM:
Walter Louis Ingram petitions for writ of mandamus. He seeks an order directing the district court to grant relief on his 28 U.S.C. § 2255 (2000) motion.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Assn., 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should only be used in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987). Mandamus may not be used as a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).
The relief sought by Ingram is not available by way of mandamus. Accordingly, although we grant Ingram’s leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED